UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION
HOZAE LAMAR MILTON,
Plaintiff,
v. Case No. 3:18-cv-1350-J-20JBT
ANGELA GALE, et. al.,
Defendants.
/
0 R D E R

THIS CAUSE is before this Court following a Report and Recommendation (Dkt. 9) that
recommends this case be dismissed without prejudice because the allegations of the Amended
Complaint (Dkt. 8) fail to state a claim upon which relief can be granted. No objections were
filed to the Report and Recommendation as required.' After an independent review of the record
and upon consideration of the Report and Recommendation, this Court finds that it is not clearly
erroneous or contrary to the law and adopts the Same in all respects.

Accordingly, it is hereby ORDERED:

l. The Magistrate Judge’s Report and Recommendation (Dkt. 9) is AD()PTED;

2. Plaintiff’ s “Application to Proceed in District Court Without Prepaying Fees or-
Costs” (Short Form) (Dkt. 3), construed as a Motion to Proceed In Forma
Pauperis, is DENIED;

3. The case is DISMISSED without prejudice; and

 

' See footnote l of the Report and Recommendation (Dkt. 9).

4. The Clerk is DIRECTED to terminate all pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this cf day of March, 2019.

Copies to:

Hon. Joel B. Toomey

Hozae Lamar Milton, pro se
105 West 36“‘ Street
Jacksonville, FL 32206

 

